Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 15, 2022 has been entered.
Information Disclosure Statement
The information disclosure statement filed March 15, 2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  The references have been placed in the application file, but the information referred to therein has not been considered.  The unconsidered references are indicated by strikethrough on the enclosed PTO-1449 form copy.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9-15, 17-29, and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. On the last lines of base claims 1, 15, and 19, the claiming that the posterior inner surface is flat lacks clear original support.  Rather, the original disclosure states that the surface is “flatter” than the anterior surface; see paragraph 78.  Furthermore, Figures 1C-1E, 9, and 10 don’t clearly show a flat posterior inner surface in that the surface is shown to have a bump in it (see Figures 1C, 1E, and 9) or a slight curvature (see Figure 10).  Claims 2-7, 9-14, 17, 18, and 21-23 are also rejected because they depend directly of indirectly from the base claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 5, 10-15, and 17-19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Esch (US 2004/0169816).  Esch anticipates the claim language where:
The “accommodating intraocular lens” as claimed is IOL (90) of Esch (see Figures 6A and 6B as well as paragraphs 66-71);
The “optic portion” as claimed is the IOL (90) less the haptics (96);
The “anterior element” as claimed is the posterior lens (95) as “posterior” and “anterior” are merely orientations of intended use not structurally limiting;
 The “posterior element without an intermediate layer in between the anterior element and the posterior element” as claimed is the disk shaped member (102);
The “an optic fluid chamber is defined in between the anterior element and the posterior element” is the lower chamber (97); 
The “haptic coupled to the optic portion” as claimed is the haptics (96);
 The “haptic fluid chamber
The “haptic fluid chamber . . . in fluid communication with the optic fluid chamber through a plurality of fluid channels” as claimed is described at least in paragraph 67 of Esch;
The “fluid flow between the optic fluid chamber and the haptic fluid chamber in response to a deformation of the haptic results in accommodation or disaccommodation” as claimed is described at least in paragraphs 42 and 67-68;
The “asphericity of the anterior element is maintained across all power changes throughout accommodation or disaccommodation” as claimed is described by the sturdy nature of the substrate (91) that maintains its shape and the fact that it is aspherically shaped as indicated by the annotated Figure 6B below;
The “anterior element has a thickness at its center, or apex, that is greater than a thickness at its periphery” is clearly shown in Figure 6B;
The “difference in thickness contributes to maintaining the asphericity across all power changes throughout accommodation or disaccommodation caused by fluid displacement between the haptic fluid chamber and the optic fluid chamber” is inherently met by the fact that the asphericity is present in the disaccommodated state and the shape does not change during accommodation such that the asphericity would be maintained, and 
The “anterior element has an anterior outer surface and a posterior inner surface facing the optic fluid chamber, wherein the posterior inner surface of the anterior element is flat” as claimed is clearly shown in Figure 6B.

    PNG
    media_image1.png
    631
    765
    media_image1.png
    Greyscale

Regarding claim 5, since the channels extend through the anterior element (91) and the lens (95) they are formed in the optic portion as claimed.
Regarding claims 10-11, as explained previously, the anterior element maintains its shape and thus maintains is asphericity across all power changes.
Regarding claim 12, the Applicant is directed to see Figure 6B that illustrates the limitations set forth in the claim.

Regarding claim 15, since the posterior element is relatively flat and has cells (103) that makes it aspherical, the Examiner asserts that the limitation requiring both the anterior and posterior elements be aspherical is fully met by Esch.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein 
Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Esch, as applied against claim 5, further in view of Smiley et al (US 2008/0306588; hereafter referred to as SY).  Esch fails disclose a reinforcement within the portion where the fluid channels are formed.  SY teaches that it was known to put reinforcements in similar channels of haptics; see Figure 23 and paragraph 77.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to an ordinary artisan to put a reinforcement in the neck portions of Esch to “ensure the haptic contacts the capsular bag equator” as taught by SY.
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Esch, as applied against claim 1, further in view of Esch (US 7,438,723; hereafter E2).  Esch fails to disclose a second haptic with additional fluid channels as claimed.  However, E2 teaches that it was known to the same art of endeavor to utilize multiple channels per reservoir; see Figure 1B and the paragraph bridging columns 4 and 5 of E2.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to an ordinary artisan to utilize multiple channels diametrically opposed to other channels to allow selective adjustment of a global nature; see column 5, lines 5-12 of E2.
.
Response to Arguments
Applicant's arguments filed March 15, 2022 have been fully considered but they are not persuasive.
The Applicant traverses the prior art rejection by arguing that Smith does not disclose an anterior element having a flat inner surface.  In response, the Examiner has withdrawn the rejection utilizing Smith in favor of a rejection utilizing Esch.  For this reason, the arguments are not relevant to the rejection as presently set forth.
With regard to claim 7, the Applicant argues that Smith does not have a Figure 8C and that Figures 4A-4C are directed to a completely different embodiment than the one relied on for base claim 1.  Due to the amendments made to claim 1, the rejection no longer relies on Smith, and therefore, the argument is not relevant.
With regard to the traversals of the claim rejections of claims 4, 14, 6, 11, 15, and 17-19, the arguments are no longer relevant to the presently applied prior art to Esch because Smith is no longer applied.
With regard to claims 22 and 23, they no longer contain allowable subject matter due to the fact that they now contain new matter.  If and when the new matter is removed from the base claims, than the claims will need to be reevaluated as to their patentability over the prior art of record.




Conclusion

Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Prebilic whose telephone number is 571-272-4758.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards (SPE), at (408) 918-7557 or Jennifer Dieterle (SPE), at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL B PREBILIC/           Primary Examiner, Art Unit 3774